PER CURIAM.
By “Motion for Review” pursuant to Florida Rule of Appellate Procedure 9.430, Jonathan Babij seeks review of the circuit court’s denial of his motion for relief from an order that found him to be indigent but placed a lien on his inmate trust account to recover court costs and fees related to his filing of a petition for writ of mandamus in that forum.
As we noted in LaMadline v. Crosby, 867 So.2d 552 (Fla. 1st DCA 2004), rule 9.430 only authorizes the review of an order of a lower tribunal relating to a request to proceed as an indigent in appellate proceedings. We therefore treated *1050the motion for review as a petition for writ of certiorari, but conclude that certiorari review is inappropriate because Babij will have an adequate remedy on appeal from the final order entered in the circuit court proceedings. See Higueras v. Crosby, 924 So.2d 18 (Fla. 1st DCA 2005). Accordingly, we deny the petition without prejudice to Babij’s right to pursue that course once the circuit court proceedings have concluded.
PETITION FOR WRIT OF CERTIO-RARI DENIED.
BENTON, POLSTON, and THOMAS, JJ., concur.